Citation Nr: 0827070	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-31 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for attention 
deficit/hyperactivity disorder (ADHD). 

2.  Entitlement to an increased disability evaluation for a 
low back strain with degenerative disc disease, currently 
evaluated at 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to December 
1973.  His service records indicate that thereafter, he 
served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  That decision denied service 
connected for ADHD, and increased the evaluation for the 
veteran's low back strain with degenerative disc disease from 
10 percent to 40 percent disabling.  The veteran appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review. 

In July 2007, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge, a transcript of 
which is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  ADHD is a developmental disorder; developmental defects 
are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits.

3.  There is no persuasive evidence that the veteran incurred 
a superimposed disease or injury during or as a result of 
military service which resulted in disability additional to 
the ADHD.

4.  The veteran's low back strain with degenerative disc 
disease has not been productive of unfavorable ankylosis of 
the entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.


CONCLUSIONS OF LAW

1.  The veteran's ADHD was not incurred in or aggravated by 
his active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R.  
§§ 3.102, 3.303, 3.304, 3.306 (2007).

2.  The criteria for a rating in excess of 40 percent for a 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 
5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regards to the veteran's service connection claim, the 
Board finds that the VCAA duty was satisfied by a letters 
sent to the veteran in July 2002 and May 2005.  The letters 
addressed all required notice elements.  Specifically, the 
July 2002 letter stated that in support of his claim for 
aggravation of ADHD, medical evidence was required showing 
that the veteran had a current physical or mental disability, 
that an injury or disease began in or was made worse during 
military service, a relationship between his current 
disability and the injury or disease in service, and 
additional evidence showing that his condition existed 
continuously since he was discharged from service.  
Additionally, the July 2002 letter was sent prior to the 
initial unfavorable decision by the AOJ in December 2002.  
That the May 2005 letter was not issued prior to the initial 
unfavorable decision by the AOJ is harmless error, because 
all of the required notice elements were provided to the 
veteran in the July 2002 letter.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, the fact that the July 2002 and May 2005 letters 
did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service medical records, VA 
treatment records and private medical records pertinent to 
the years after service.  Additionally, the veteran was 
afforded a VA examination in January 2006 for his ADHD claim.  
The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, letters dated in July 2002, August 2003, August 
2004 and May 2005 all notified the veteran that he must 
submit evidence that his service-connected back condition had 
increased in severity, and the August 2003, August 2004 and 
May 2005 letters advised him of the types of medical and lay 
evidence that he may submit, including statements from his 
doctor or other individuals who are able to describe the 
manner in which his disability has become worse.  There was 
no reference, however, to the effect of the condition's 
worsening on the veteran's employment and daily life, the 
diagnostic criteria for establishing a higher rating for his 
service connected back condition, or that should an increase 
in disability be found, a disability rating would be 
determined by applying relevant Diagnostic Codes.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This is not an exclusive list of 
ways that error may be shown to be non prejudicial.  See 
Sanders, 487 F.3d 881.  To show that no prejudice resulted 
from a notice error, the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his July 2007 hearing, the 
veteran discussed the impact of his low back strain on his 
daily life, including the use of an ice pack in the morning, 
the use of a pillow in the car, and stating that he could not 
sit or stand for long periods of time.  At the July 2007 
hearing, the veteran also stated that he was not working at 
that time, but that jobs he could apply for were limited 
because he could not stand for eight hours or do any lifting.  
At his February 2006 VA examination, the veteran reported 
that his daily functions at home were affected, in that he 
had to have someone help him put on his shoes.  Thus, as the 
Board finds the veteran had actual knowledge of this 
requirement, any failure to provide him with adequate notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that an August 2004 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected low back strain, and that 
subsequently, in January 2006, a supplemental statement of 
the case (SSOC) was issued.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
an SOC or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34); Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Accordingly, 
the Board finds that any error with regard to this notice 
element is not prejudicial.  See Sanders, 487 F.3d 881.  

As to the element stating that should an increase in 
disability be found, a disability rating would be determined 
by applying relevant Diagnostic Codes, in the present appeal, 
the veteran was provided with notice of this element in a 
March 2006 letter.  Subsequently, a July 2006 SSOC was 
issued.  See Mayfield III, 499 F.3d 1317 (Fed. Cir. 2007).  
Furthermore, the Board finds that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies have resulted in prejudice or otherwise affected 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.  Thus, 
the Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

In addition, the duty to assist the veteran has also been 
satisfied with regards to the veteran's increased rating 
claim.  The veteran's service medical records, VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  The veteran was also afforded VA examinations in 
February 2006, August 2004, September 2003 and August 2002 in 
connection with this claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.




LAW AND ANALYSIS

I.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran contends that his ADHD existed 
prior to active service, but that this condition was 
aggravated by his active service.  In this regard, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.  
§ 1111.  History provided by the veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war after December 31, 
1946, clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for ADHD.  In 
this case, the presumption of soundness applies because there 
are no references to ADHD or any associated symptoms at the 
time of the veteran's entrance examination in April 1971.  
Although there is some evidence indicating that the veteran 
may have had preexisting ADHD, including private medical 
records and VA treatment records noting that symptoms date 
back to childhood, the Board finds that there is insufficient 
evidence establishing that ADHD clearly and unmistakably 
existed prior to service.  Therefore, the presumption may not 
be rebutted, and the Board's analysis must turn to the issue 
of whether the veteran's current ADHD was incurred during the 
veteran's active service.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence); VAOPGCPREC 
3-03.

Thus, turning to the issue of entitlement to service 
connection for ADHD based on service incurrence, the Board 
notes that the veteran's service medical and personnel 
records are negative for any complaints, treatment, or 
diagnosis of ADHD, any associated symptoms, or any mental 
health problems generally.  Moreover, the medical evidence of 
record does not show that the veteran sought any treatment 
for ADHD or related symptoms immediately following his 
separation from service.  Therefore, the Board finds that 
ADHD or any other mental health disorder did not manifest 
during service.

Furthermore, ADHD is a developmental disorder.  See The MERCK 
Manual, ADHD, Online Ed.  See also, June 2001 report by Dr. 
Jack Litman, Ph.D. (a genetic disorder present since birth).  
Pursuant to 38 C.F.R. § 3.303(c), developmental defects are 
not diseases or injuries within the meaning of legislation 
pertaining to compensation benefits, and may not, of 
themselves, be service connected.  Accordingly, service 
connection for ADHD, as a mental deficiency, is barred by 
law.  See also 38 C.F.R. § 4.9 (2006); Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 
(1992).

If, however, a superimposed disease or injury occurred as a 
result of military service that resulted in disability in 
addition to the ADHD, then service connection could be 
granted for that resultant disability.  VAOPGCPREC 82-90 
(July 18, 1990) (a reissue of General Counsel opinion 01-85 
(March 5, 1985)).  The veteran testified that he got hit in 
the head several times during training with a stick or a 
barrel and that this aggravated his symptoms.  There is no 
persuasive, competent evidence, however, that the alleged 
superimposed injuries resulted in additional disability.  
That is, there remains a lack of any relevant treatment 
notations during service and for decades afterwards - a fact 
that supports the conclusion that any alleged superimposed 
injury in service did not cause additional disability.

The Board observes the veteran's contentions that his ADHD 
was misdiagnosed during service because at that time, there 
was no definitive definition for the disorder.  The veteran 
contends that the disorder was referred to as impulsiveness 
or being easily distracted.  However, the veteran's service 
medical records are negative for any notations of impulsivity 
or lack of focus.  In this regard, the veteran further 
contended in his May 2005 statement that such symptomatology, 
including impulsivity and lack of focus, resulted in his 
being transferred from garrison post duty to stockade as an 
Assistant Correctional Officer, due to his inattentiveness to 
the details required of a garrison road policeman, and 
ultimately that he received an early release from active duty 
because of his ADHD.  However, a review of the veteran's DD 
214 indicates that the veteran was retained in the service 
for an additional 8 months and 15 days subsequent to his 
required 2 years of service, not that the veteran had agreed 
to an additional full year of service as he later contended.  
In support of this, the veteran submitted a June 1968 service 
letter stating that his appointment as a Reserve commissioned 
officer was for an indefinite term.  The letter does not 
indicate that the veteran was to serve a precise 3 year term.  
In addition, the veteran was given an honorable discharge, 
and the authority stated for his release from active duty is 
SPD 611, or expiration of the duty commitment voluntarily 
serving on active duty.  The veteran then accepted direct 
assignment with the Army Reserves, where he continued to 
serve until approximately 1999.  Moreover, the veteran's 
personnel file does not contain any indications of poor 
performance while on active duty.  

Although the veteran might sincerely believe that his ADHD is 
related to his service, the veteran, as a lay person, is not 
competent to testify that his ADHD was caused or aggravated 
by his active service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for ADHD.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for ADHD is not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).


II.  Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of the disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the "present 
level" of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected low back strain with 
degenerative disc disease was evaluated under Diagnostic Code 
5295 for lumbosacral strain.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the lumbar spine.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating degenerative disc disease, or 
intervertebral disc syndrome (IVDS).  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Effective September 26, 2003, VA revised 
the criteria for evaluating general diseases and injuries of 
the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that 
time, VA also reiterated the changes to Diagnostic Code 5295 
(now reclassified as Diagnostic Code 5237) for IVDS.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for IVDS at any time on or after September 
23, 2002; and (3) whether an increased rating is warranted 
under the "new" criteria for other disabilities of the 
thoracolumbar spine at any time on or after September 26, 
2003.  The effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002 & Supp. 2007) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).

The RO considered all these changes in adjudicating the 
veteran's claim.  The August 2004 statement of the case and 
the January 2006 and July 2006 supplemental statements of the 
case considered the old and new criteria for evaluating IVDS 
and spinal disabilities.  The old and new rating criteria 
were provided to the veteran and his representative in these 
documents.  Therefore, there is no prejudice to the veteran 
by this Board decision.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R.  
§ 4.71a, Diagnostic Code 5292 (2003).  Evaluations of 10, 20, 
and 40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent rating, was warranted where the condition was severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

The Board points out that the veteran's low back strain with 
degenerative disc disease has been rated at 40 percent since 
September 19, 2001.  As a rating in excess of 40 percent is 
not possible for a low back disorder under the above noted 
provisions of the old Diagnostic Codes 5295 and 5292, there 
is no need to discuss the application of these Diagnostic 
Codes further.

Turning to the provisions which could possibly provide higher 
ratings for the veteran's service-connected low back strain 
with degenerative disc disease, it is pertinent that the 
rating criteria that were in effect prior to September 23, 
2002, provided that pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief warrants a 60 percent rating.  
A 40 percent evaluation is to be assigned when the 
intervertebral disc syndrome is severe, when there are 
recurring attacks, with only intermittent relief.  Moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent rating.  A 10 percent evaluation is 
appropriate for mild intervertebral disc syndrome.  
Postoperative, cured intervertebral disc syndrome is to be 
rated 0 percent disabling.  Diagnostic Code 5293, in effect 
prior to September 23, 2002.

Beginning September 23, 2002, VA's rating schedule provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Diagnostic Code 5293, 
effective September 23, 2002.

Finally, effective September 26, 2003, VA revised the 
criteria for evaluating all disabilities of the spine, 
including IVDS.  The new criteria provide that the General 
Rating Formula for Diseases and Injuries of the Spine is to 
be used for evaluating diseases and injuries of the spine 
under diagnostic codes 5235 to 5243, unless a disability 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The current General Rating Formula for Diseases 
and Injuries of the Spine provides that:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
general rating formula provides that unfavorable 
ankylosis of the entire spine warrants a 100 percent 
evaluation.

Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine limited 
to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent 
evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004), now codified at 38 C.F.R. § 4.71a 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is not entitled to an increased evaluation in excess 
of 40 percent for his service-connected low back strain.  In 
this regard, the evidence of record does not show unfavorable 
ankylosis of the entire thoracolumbar spine.  During the 
August 2002, September 2003, August 2004 and February 2006 VA 
examinations, no ankylosis of the spine, favorable or 
unfavorable, was noted.  Similarly, no ankylosis of the 
spine, favorable or unfavorable, is noted in any of the 
veteran's private medical records.  Moreover, at the 
veteran's February 2006 VA examination, although he had 
reported that his back condition had gotten worse, he stated 
that he had no incapacitating episodes and the examiner 
concluded that there was no need for any surgery.  As such, 
the veteran's service-connected low back strain has not been 
shown to more nearly approximate the criteria for a higher 
rating under 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237.

There is also no objective evidence of neurological deficits.  
During a June 2007 evaluation, the veteran's private 
physician reported that physical examination findings were 
suggestive of mechanical low back pain with lumbar 
ridiculitis without neurological deficits.  Similarly, a 
February 2006 EMG report found no evidence for lumbosacral 
radiculopathy.  Regardless, the veteran has been assigned a 
10 percent evaluation for radiculopathy, left lower 
extremity, as secondary to his service-connected low back 
strain with degenerative disc disease.  The Board therefore 
finds that the presence of IVDS has been established.  
Nevertheless, there are no findings that the veteran has 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  At the veteran's February 2006 VA examination, 
the veteran stated that he had no incapacitating episodes.  
Similarly, VA outpatient treatment records are silent as to 
the veteran being prescribed bed rest.  With regard to the 
old rating criteria for IVDS, the June 2007 private medical 
report states that muscle spasms were absent, and there is no 
medical evidence of record showing that the veteran's low 
back strain involves pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Without these findings 
of pronounced intervertebral disc syndrome, a higher 
evaluation of 60 percent, pursuant to the old rating 
criteria, cannot be awarded for intervertebral disc syndrome 
of the low back under Diagnostic Code 5293. 38 C.F.R. § 
4.71a, DC 5293.  However, to the extent that the veteran's 
low back strain with degenerative disc disease has 
neurological manifestations, as noted above, the veteran is 
already in receipt of a separate compensable rating for 
radiculopathy, left lower extremity pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620.

As noted above, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  However, in this 
case, the factual findings do not demonstrate that, at any 
time during this appeal, the veteran's service-connected low 
back strain warranted a higher rating.  As such, entitlement 
to a rating in excess of 40 percent for a low back strain is 
denied.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237; 
Hart, supra.

As a general matter, in evaluating musculoskeletal 
disabilities, the VA must determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(1998).  With regard to the veteran's low back strain with 
degenerative disc disease, the veteran's primary complaint 
has been debilitating pain.  The Board concludes, however, 
that a disability rating greater than the currently assigned 
rating of 40 percent for the service-connected low back 
strain with degenerative disc disease, based upon functional 
impairment, pain, and weakness that he experiences as a 
consequence of use of his low back, is not warranted.  The 
current evaluations appropriately reflect the functional 
impairment (including pain, flare-ups, and reduction in full 
range of motion) that the veteran experiences.  Additional 
functional loss due to pain such as to warrant the next 
higher evaluation is not evident for the veteran's low back 
strain.  Moreover, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible under Diagnostic Code 5295 the analysis required by 
DeLuca, supra, would not result in higher schedular ratings.

In sum, for the reasons stated above, there is insufficient 
symptomatology shown to warrant a rating in excess of 40 
percent for the veteran's low back strain with degenerative 
disc disease, under any applicable Diagnostic Code.  No 
version of Diagnostic Code 5295 (now reclassified as 
Diagnostic Code 5237 effective September 2003) would result 
in a higher rating.  Additionally, the revised General Rating 
Formula for Diseases and Injuries of the Spine would not 
result in a higher rating, because the medical evidence of 
record does not contain any findings of ankylosis.  Finally, 
there is insufficient evidence of incapacitating episodes, as 
defined by regulation, to warrant higher ratings under the 
alternate method for rating disorders of the spine.  
Consequently, a rating in excess of 40 percent for the 
veteran's low back strain with degenerative disc disease is 
not warranted.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected low back 
strain has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  As such, the medical evidence of record does not 
show that his service-connected low back strain has 
interfered with employment beyond the regular schedular 
criteria nor that his service-connected low back strain 
rendered him unemployable.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected low back 
strain under the provisions of 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for ADHD is denied.

Entitlement to an increased evaluation for a low back strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


